1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Movant-Defendant
     ALFONSO AYON NUNEZ
6
7
8
                          IN THE UNITED STATES DISTRICT COURT
9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                               )
     UNITED STATES OF AMERICA,                   ) No. 1:16-cr-00130-DAD
12
                                                 )
13                Plaintiff,                     ) ORDER TO EXTEND TIME FOR
                                                 ) SUPPLEMENTAL FILING
14      v.                                       )
15                                               )
     ALFONSO AYON NUNEZ,                         )
16                                               )
                  Defendant-Movant.              )
17
                                                 )
18
19           Good cause appearing, Defendant ALFONSO AYON NUNEZ’s unopposed
20   request extension of time until January 3, 2020, to file any supplement to his motion to
21
     reduce his sentence pursuant to the First Step Act is hereby GRANTED.
22
23   IT IS SO ORDERED.
24
        Dated:    September 11, 2019
25                                                 UNITED STATES DISTRICT JUDGE
26
27
28
